IN THE COURT OF CRIMINAL APPEALS
                    OF TEXAS
                                      NO. PD-1337-15



                                 THE STATE OF TEXAS

                                              v.

                      ROGER ANTHONY MARTINEZ, Appellee

                 ON PETITION FOR DISCRETIONARY REVIEW
                 FROM THE THIRTEENTH COURT OF APPEALS
                            VICTORIA COUNTY



       Per Curiam.

                                         ORDER


       The Court grants review on its own motion of the following question:

       Did the court of appeals err in its assessment of probable cause for a
       warrantless arrest pursuant to Texas Code of Criminal Procedure article
       14.01?

       The Clerk of this Court will send copies of this order to the Court of Appeals for the

Thirteenth District, the State Prosecuting Attorney, the District Attorney for Victoria County,
                            MARTINEZ- 2

and Appellee.


Entered February 24, 2016
Do Not Publish